Per Curiam.
We should be quite satisfied to affirm the order appealed from for the reasons expressed in the memorandum of Yice-Chancellor Howell in the court below, except for the presence in the briefs of counsel for the appellants of a wholly unjustifiable attack upon the truthfulness and standing of several members of the bar of this state, one of whom was the master who made the sale; and others of whom were counsel for the complainant below. We concur entirely in the confidence placed by Yice-Chancellor Howell in the master; and his standing and that of counsel for *519the appellees are ancl have always been such as to commend them to the entire confidence of the court and to require us in justice to them to express our unqualified disapproval of what we regard as an entirely unprovoked and unmerited personal attack.
The order appealed from will be affirmed.
For affirmance — The Ci-iief-Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Bogert, Vredenburgh, Congdon, White, Heppenheimer, Teri-iune —14.
For reversal — Hone.